Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J), entered May 9, 2003 in a proceeding pursuant to Family Ct Act article 4. The order denied petitioner’s objections to the order of the Hearing Examiner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum:
Family Court properly denied the objections of petitioner to the Hearing Examiner’s order dismissing his petition seeking a downward modification of his child support obligation. Petitioner failed to meet his burden of establishing an unanticipated or unreasonable change of circumstances warranting that relief (see Leroy v Leroy, 298 AD2d 923, 923-924 [2002]; Matter of De Luca v Randall, 285 AD2d 684, 686 [2001]). Petitioner also failed to establish good cause for termination of the income execution issued by the support collection unit (see Family Ct Act § 440 [1] [b] [1]). Finally, the Hearing Examiner did not abuse her discretion in denying petitioner’s request that she recuse herself (see Matter of Herald v Herald, 305 AD2d 1080 [2003]). Present—Green, J.P., Scudder, Gorski, Lawton and Hayes, JJ.